UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 05-7105




IN RE:   DAVID M. KISSI,




                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                            (CR-05-254)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David M. Kissi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David M. Kissi petitions for a writ of mandamus.                  He

seeks an order directing a change of venue in the underlying

criminal      proceeding   and   an   order    granting    his   release      from

detention.      Mandamus relief is available only when the petitioner

has a clear right to the relief sought.           See In re First Fed. Sav.

& Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.      See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                   See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

              With these criteria in mind, we conclude Kissi is not

entitled to mandamus relief. Accordingly, we deny his petition for

writ of mandamus, amended petitions, and supplements. We also deny

Kissi’s motions to expedite, for a suppression hearing, and for

appointment of counsel. We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented     in    the

materials      before   the   court   and     argument   would   not    aid    the

decisional process.

                                                             PETITION DENIED




                                      - 2 -